UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-1545



JEROME GARY,

                                              Plaintiff - Appellant,

          versus


FREIGHTLINER LLC,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CA-02-343)


Submitted:     February 8, 2006             Decided:   March 1, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Gary, Appellant Pro Se. Keith Michael Weddington, Kristi
Elaine Kessler, PARKER, POE, ADAMS & BERNSTEIN, L.L.P., Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jerome Gary appeals the district court’s order that

granted summary judgment in favor of his former employer in his

civil action in which he alleged he was wrongfully discharged and

retaliated against due to his race and age, in violation of Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e

to 2000e-17 (2000).        We have reviewed the record and find no

reversible error.     We therefore affirm for the reasons stated by

the district court.        See Gary v. Freightliner, No. CA-02-343

(W.D.N.C. Apr. 11, 2005).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -